Case 1:20-cv-01269-CMA-STV Document 16 Filed 05/29/20 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No.      1:20-CV-01269-CMA-STV

  COLONY INSURANCE COMPANY

  Plaintiff

  v.

  BRISTLECONE MONTESSORI SCHOOL,
  RUTHANN SHERRIER,
  JESSICA TERRIZZI CALDWELL,
  R.W., a minor, individually and by and through his guardian and next friend, Tina Satch,
  DOES 1-10

  Defendants


                           MOTION TO STAY PROCEEDINGS AND

                           ANY COMPULSORY COUNTERCLAIM


          This Defendant, Jessica Terrizzi Caldwell, by and through her attorneys at Nathan Dumm

  & Mayer P.C., appearing separately from the other named Defendants, hereby submits the

  following Motion to Stay and in support state as follows:

                                          CONFERRAL

          In accordance with D.C.Colo.LCivR 7.1, Counsel for this Defendant hereby confirms that

  they have conferred with the other counsel currently known and have been advised that Plaintiff
Case 1:20-cv-01269-CMA-STV Document 16 Filed 05/29/20 USDC Colorado Page 2 of 6




  Colony Insurance Company opposes the Motion, while Defendant and R.W./Tina Satch do not

  oppose this Motion.1

                                          CERTIFICATION

         In accordance with D.C.Colo.LCivR 6.1, this is the first stay or extension requested by

  this Defendant. This request is brought in good faith and the granting of this Motion is in the

  interests of justice. Also, a copy of this Motion has been served on this Defendant.

                                             MOTION

         On or about May 6, 2020, Plaintiff Colony Insurance Company filed a complaint seeking

  anticipatory declaratory relief as to the duty to indemnify with respect to the Defendants in a

  state court case brought by R.W. in Park County, Civil Action No. 2018CV30064 (“underlying

  litigation”). While Plaintiff chose to have a process server serve certain pleadings on this

  Defendant on Mother’s Day, May 10, 2020, in lieu of requesting a waiver of service, the packet

  served did not appear to contain a valid summons. It was not until this Defendant was served a

  second time a week later on or about May 17, 2020, that a summons executed by the Court was

  provided.

         Contemporaneously herewith, this Defendant files her answer to the Plaintiff’s complaint.

  The purpose of this Motion is to request the entire case, including any potential compulsory

  counterclaim(s), be stayed pending conclusion of the underlying litigation or alternatively the

  case be dismissed, without prejudice.




  1
    This Defendant and her attorneys, despite inquiry, are not aware of whether the other
  Defendants are represented in this proceeding and, if so, by whom and thus could not confer with
  them.

                                                   -2-
Case 1:20-cv-01269-CMA-STV Document 16 Filed 05/29/20 USDC Colorado Page 3 of 6




         The Plaintiff’s declaratory judgment complaint indicates Plaintiff is seeking a ruling on

  the duty to indemnify. The Tenth Circuit and this Court have previously discussed that the Court

  has discretion to decide whether to issue such a declaratory judgment. See St. Paul Fire and

  Marine Ins. Co. v. Runyon, 53 F.3d 1167, 1168 (10th Cir. 1995); State Farm Fire & Cas. Co. v.

  Mhoon, 31 F.3d 979, 982 (10th Cir. 1994). In deciding next steps, the Court look at five factors

  including:

         1.      Whether a declaratory action would settle the controversy;

         2.      Whether it would serve a useful purpose in clarifying the legal relations at issue;

         3.      Whether the declaratory remedy is being used merely for the purposes of

                 “procedural fencing” or “to provide an arena for race to race judicata”;

         4.      Whether use of a declaratory action would increase friction between our federal

                 and state courts and improperly encroach upon state jurisdiction; and,

         5.      Whether there is an alternative remedy which is better or more effective.

  Addison Ins. Co. v. Maynard, No. 08-cv-00054, 2008 WL 2079143 (D.Colo. May 15, 2008).

  Further, Courts have held that when the declaratory judgment action is brought in the insurance

  context, such as is the case here, the Court should also consider whether the declaratory action is

  independent of and separable from the underlying action. Id. at *2, see also Addison Ins. Co. v.

  Rippy, No. 08-cv-00237, 2009 WL 723322 (D. Colo. Mar. 18, 2009). A declaratory judgment

  action which is not independent and separable is inappropriate and “could unduly prejudice the

  insured in the underlying action.” Maynard, 2008 WL 2079143 at *2; Rippy, 2009 WL 723322

  at *6. Consequently, courts have made clear that “a declaratory action raising the issue of an

  insurer’s duty to indemnify prior to the conclusion of the underlying action ‘is premature, and



                                                   -3-
Case 1:20-cv-01269-CMA-STV Document 16 Filed 05/29/20 USDC Colorado Page 4 of 6




  should not be made until the underlying claims are resolved.’” Maynard, 2008 WL 2079143 at

  *4, quoting Heckla Mining v. New Hampshire Ins. Co., 811 P.2d 1083, 1086 at n. 5 (Colo. 1991).

          Here, Plaintiff’s sole claim is an anticipatory declaratory judgment action regarding the

  duty to indemnify. As such, all of the Tenth Circuit and District Court factors noted above

  warrant a stay of this case until the underlying litigation is completed or dismissal of the case. To

  explain, first, the anticipatory declaratory judgment filed by Plaintiff in this case is the exact

  situation the above cited cases have found to be inappropriate. Second, a decision on Plaintiff’s

  declaratory judgment claim as to the duty to indemnify will not settle coverage, as there is still a

  duty to defend. Third, given the duty to defend, this Defendant sees no legitimate basis for the

  filing of the pending anticipatory declaratory judgment proceeding now and it appears the

  purpose is for “procedural fencing” and/or “res judicata” purposes. Fourth, a decision at this

  time would not be useful and, in fact, would create friction between this case and the underlying

  litigation.   The underlying litigation is still in its early stages, i.e. initial disclosures have just

  recently been exchanged. Allowing this lawsuit to proceed would lead to competing discovery

  between this case and the underlying litigation in state court.            Such action would create

  significant prejudice to each of the Defendants in the underlying litigation as they would be

  caught between defending the underlying litigation and defending this litigation and such

  defenses may not be identical.      Fifth, there is no currently active controversy, as no judgment

  has been issued against the Defendants in the underlying litigation for which the duty to

  indemnify is implicated. Should the Defendants prevail in the underlying litigation there would

  be no question as to the duty to indemnify, thus making this case not ripe. Finally, this lawsuit is




                                                      -4-
Case 1:20-cv-01269-CMA-STV Document 16 Filed 05/29/20 USDC Colorado Page 5 of 6




  not independent and separable from the underlying litigation. Rather, the two lawsuits are

  completely related.

         As a result, in accordance with Maynard, 2008 WL 2079143 and Rippy, 2009 WL

  723322, a stay of this proceeding in its entirety, including as to the filing of any compulsory

  counterclaim and all Rule 16 and Rule 26 deadlines, should be granted until completion of the

  underlying Park County District Court litigation, Civil Action 2019CV30064, has been rendered.

  Alternatively, this lawsuit should be dismissed, without prejudice.

         WHEREFORE, this Defendant respectfully requests this Court stay all deadlines,

  including but not limited to the filing of any compulsory counterclaim and all Rule 16 and Rule

  26 deadlines or dismiss this claim, and that the Court order such other and further relief as the

  Court deems appropriate.



         Respectfully submitted this 29th day of May, 2020.



                                               /s/Marni Nathan Kloster
                                               Marni Nathan Kloster
                                               Ashley Hernandez-Schlagel
                                               NATHAN DUMM & MAYER P.C.
                                               7900 E. Union Avenue, Suite 600
                                               Denver, CO 80237-2776
                                               Phone Number: (303) 691-3737
                                               Fax: (303) 757-5106
                                               Attorneys for Defendant Jessica Terrizzi Caldwell




                                                   -5-
Case 1:20-cv-01269-CMA-STV Document 16 Filed 05/29/20 USDC Colorado Page 6 of 6




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 29th day of May, 2020, I electronically filed the foregoing
  MOTION TO STAY PROCEEDINGS AND ANY COMPULSORY COUNTERCLAIM
  with the Clerk of Court using the CM/ECF system which will send notification of such filing to
  the following at their e-mail addresses:

  Jay R. Graif
  Jennifer C. Kalvestran
  GUST ROSENFELD, P.L.C.
  1624 Market St., Suite 202
  Denver, CO 80202
  jgraif@gustlaw.com
  jkalvestran@gustlaw.com
  Attorneys for Plaintiff

  Igor Raykin
  Kishinevsky & Raykin, LLC
  2851 S. Parker Road, Suite 150
  Aurora, Colorado 80014
  Tel: (720) 767-1846
  Fax: (720) 523-8135
  igor@coloradolawteam.com

  Michael Nolt
  Kishinevsky & Raykin, LLC
  2851 S. Parker Road, Suite 150
  Aurora, Colorado 80014
  Tel: (720) 863-4256
  Fax: (720) 748-8894
  michael@coloradolawteam.com
  Attorneys for Defendants R.W., a Minor, and Tina Satch



                                               /s/Alexandra Sanchez
                                               Alexandra Sanchez, Paralegal




                                                   -6-
